Citation Nr: 0948984	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  03-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1970 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It has previously been the subject of March 2005 and 
November 2006 Board remands for additional notice and 
development.  The required notice and development actions 
have been completed, and the case is ready for appellate 
review on the merits.  


FINDINGS OF FACT

1. An unappealed RO decision dated in April 1995, of which 
the Veteran was notified in the same month, denied service 
connection for a back disability.

2. Additional evidence received since the April 1995 rating 
decision is neither cumulative nor redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a back disability.


CONCLUSION OF LAW

As new and material evidence has not been received since the 
RO's April 1995 rating decision, the requirements to reopen 
the Veteran's claim of entitlement to service connection for 
a back disability have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and regulations

In an April 1995 rating decision, of which the Veteran was 
notified by letter in the same month, the RO denied service 
connection for a back disability.  The RO determined that a 
nexus did not exist between the Veteran's current back 
condition and his active service.  The Veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Veteran's present claim was received on August 6, 2001.  
For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

Evidence submitted after the RO's October 1995 rating 
decision, includes VA outpatient treatment records dated from 
2001 to 2006 and a written statement by the Veteran.  The VA 
treatment records showed that the Veteran reported chronic 
low back pain.  The Veteran submitted statements that his 
physical exertions during basic training affected his back.   

Although these items of evidence are new, they cannot be 
considered "so significant that it must be considered in 
order to fairly decide the merits of the claim." Id.  The VA 
treatment records pertain to present treatment of the back 
disability and do not suggest that the Veteran's back 
disability was incurred during active service.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the Veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  Without newly 
submitted evidence showing that the Veteran's back disorder 
has an etiological relationship to active service, the 
petition to reopen this claim is denied. 38 C.F.R. § 3.156.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Additionally, the January 2007 letter provided notice 
regarding the information and evidence necessary to 
substantiate a petition to reopen a previously denied claim 
for new and material evidence in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   The Board further notes 
that the January 2007 letter notified the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Although the January 2007 letter was furnished after the 
issuance of the appealed December 2001 rating decision, this 
appeal was subsequently readjudicated by the agency of 
original jurisdiction in a January 2009 Supplemental 
Statement of the Case.  This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has either obtained, or made sufficient efforts to 
obtain, records corresponding to all treatment for the back 
disability described by the Veteran.  The RO also contacted 
the Social Security Administration (SSA) for records, but 
received a response that the Veteran was not entitled to SSA 
disability benefits.  The Veteran was not afforded a VA 
examination.  Because the Veteran's application to reopen his 
claim is presently denied, VA is not obligated to provide a 
medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

The petition to reopen a claim of service connection for a 
back disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


